DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19-29 are objected to because of the following informalities:  
Claim 19 recites “such that a deployed portion” in lines 4-5, which should read “such that the deployed portion” in order to provide proper antecedence.
Claims 20 and 21 recite “wherein forming the hole” in line 1, which should read “wherein the forming of the hole” in order to provide proper antecedence.
Claim 22 recites “wherein contacting the fossa ovalis” in line 1, which should read “wherein the contacting of the fossa ovalis” in order to provide proper antecedence.
Claim 23 recites “before contacting the fossa ovalis” in line 1, which should read “before the contacting of the fossa ovalis” in order to provide proper antecedence.
Claim 24 recites “wherein moving the deployed portion” in line 1, which should read “wherein the moving of the deployed portion” in order to provide proper antecedence.
Claims 25-27 recite “wherein deploying the flexible longitudinal member” in lines 1-2, which should read “wherein the deploying of the flexible longitudinal member” in order to provide proper antecedence.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19, 20, 22-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Samir Kapadia (2011/0313283) in view of Malecki et al (2006/0241583).
Referring to claim 19, Kapadia teaches a method comprising: inserting a catheter (216) into a right atrium (102) of a heart of the subject (paragraph 0041 and 0052; Figure 3); advancing a distal portion of the catheter (216) toward a fossa ovalis (112) of the heart (paragraph 0041 and 0052; Figures 3-4); deploying a flexible longitudinal member (226/220) from the catheter (216) (paragraphs 0042-0043, 0052-0055; Figure 2-5), such that a deployed portion (226/220) of the flexible longitudinal member is made to loop and be against a portion of an inner perimeter of the fossa ovalis (paragraphs 0042 and 0055; Figures 2-5); deploying a needle (232) from the catheter (216) (paragraphs 0047, 0061-0063; Figures 2-5); while the flexible longitudinal member is looped and against the portion of the inside perimeter of the fossa ovalis, bringing a distal end of the needle in contact with a site on a surface of an interatrial septum of the heart outside the fossa ovalis (paragraphs 0047, 0061-0063; Figures 2-5); forming a hole through the interatrial septum at the site with the needle (paragraph 0062-0063; 
Kapadia fails to teach that the flexible longitudinal member is made to loop around an inner perimeter of the fossa ovalis.  Malecki et al teaches an analogous method for treating the right atrium of the heart comprising inserting and advancing a catheter (210) towards a fossa ovalis of the heart (paragraph 0055) and deploying a flexible longitudinal member (212) from the catheter (paragraph 0057), such that a deployed portion of the flexible longitudinal member is made to loop around and against a portion of an inner perimeter of the fossa ovalis (paragraphs 0053 and 0056; Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible longitudinal member, as taught by Kapadia, to loop around inner perimeter of the fossa ovalis, as taught by Malecki et al, in order to secure itself and the catheter to fossa ovalis tissues (paragraph 0056).

 	Referring to claim 20, Kapadia teaches forming the hole through the interatrial septum comprises puncturing the interatrial septum with a sharp distal tip of the needle (paragraphs 0047, 0061-0063; Figures 2-5).

 	Referring to claim 22, Kapadia teaches contacting the fossa ovalis with the deployed portion (226/220) of the flexible longitudinal member comprises contacting an inner perimeter of the fossa ovalis member (paragraphs 0042-0043, 0052-0059; Figure 2-5)



Referring to claim 24, Kapadia teaches wherein moving the deployed portion (226/220) of the flexible longitudinal member along the surface of the interatrial septum comprises moving the deployed portion of the flexible longitudinal member toward the fossa ovalis from below the fossa ovalis (paragraphs 0042-0046, 0052-0059; Figure 2-5).

 	Referring to claims 25 and 26, Kapadia teaches deploying the flexible longitudinal member (226/220) comprises deploying the flexible longitudinal member such that it will have a deployment angle between a vector that is (i) tangent to the flexible longitudinal member at an exit point of the flexible longitudinal member from the catheter, and (ii) directed away from the catheter, and (b) a distally-directed vector that is parallel to a longitudinal axis of the catheter at the exit point (Figures 3-5), however is silent to the specific angle.  Due to a lack of disclosed criticality or unexpected result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify to deployment angle, as taught by Kapadia, to be between 10 and 80 degrees and between 30 and 60 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 233.

 	Referring to claim 28, Kapadia teaches the flexible longitudinal member (226/220) is radiopaque, and wherein the method further comprises using fluoroscopic imaging to view the flexible longitudinal member during and after deployment thereof (paragraphs 0005 and 0042).  

 	Referring to claim 29, Kapadia teaches, before forming the hole through the interatrial septum, flexing a distal portion of the needle by steering the catheter (paragraphs 0052-0064; Figures 2-5).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Samir Kapadia (2011/0313283) and Malecki et al (2006/0241583) as applied to claim 19 above, and further in view of Davies et al (2006/0142756).
 	Referring to claim 21, Kapadia teaches forming the hole through the interatrial septum however fails to teach doing so by applying energy.  Davies et al teaches an analogous method of forming a hole through the interatrial septum by applying energy to the interatrial septum with the needle (paragraph 0083).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the manner in which the hole is formed in the interatrial septum, as taught by Kapadia, to apply energy to the interatrial septum with the needle, as taught by Davies et al in order to eliminate the need for the operator to subjectively manage .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Samir Kapadia (2011/0313283) and Malecki et al (2006/0241583) as applied to claim 19 above, and further in view of Miller et al (2008/0243183).
Referring to claim 27, Kapadia et al teaches deploying the flexible longitudinal member from the catheter, however fails to teach passing the flexible longitudinal member through two lateral openings at a distal portion of the catheter.  Miller et al teaches an analogous method of treating heart tissue by deploying a flexible longitudinal member (310) from the catheter comprises passing the flexible longitudinal member through two lateral openings (shown in Figures 3B-3C) at a distal portion of the catheter (Figures 3A-3D).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the opening that the flexible longitudinal member is deployed from, to be two lateral openings at a distal portion of the catheter, as taught by Miller et al, in order to positioned or oriented at a number of various angles (paragraph 0050).

Response to Arguments
 	Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection.  The newly applied Malecki 
 Applicant's arguments filed March 3, 2021 regarding the claim objections have been fully considered but they are not persuasive. The claim objections are maintained because 35 U.S.C. 112(b) requires to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitations noted in the claim objections have insufficient antecedent basis because those recitations have been previously recited in the claims.  It is noted that these recitations were corrected in the parent application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        



/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794